DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-12 objected to under 37 CFR 1.75 as being a substantial duplicates of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 11-12 be found allowable, claims 11-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boon et al. (4,194,859).
	Boon et al. (4,194,859) disclose(s):
pneumatic conveyor, column(s) 1, last line(s) ;
bulk material(s), column(s) 1, line(s) 34;
Receiver 5;
Body 13;
Chamber 21;
inlet(s) conduit(s) 17;
outlet(s) conduit(s) 18;
filter 20;
pins 31, unlabeled but best seen figure(s) 2 between 15 & 12B;
flap 12 A & B.
	Boon et al. (4,194,859) disclose(s) a receiver in a pneumatic conveyor conveying bulk material(s) comprising a dump flap extending along the lower extremity swinging between open & closed positions. 
	With regard to “granular resin”, the examiner considers this intended use claim language; stopping short of positive recitation.  Accordingly, Boon et al. (4,194,859) need only be capable of conveying “granular resin”.  
	With regard to claim(s) 5, Boon et al. (4,194,859) disclose(s) a receiver wider than it is high.  Please compare figure(s) 1 & 2.  
	With regard to claim(s) 9, Boon et al. (4,194,859) disclose(s) a swing  where gravity is at least a part of the operative mechanism by its base structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boon et al. (4,194,859) in view of Marchesiniet al. (2012/0301230).
With regard to claim(s) 1-2, 4-5, 8-9, 11-12, if a reference(s) anticipates a claim(s), then that claim(s) is obvious in view of that reference(s) by logic, deductive reasoning & set theory.  
	With regard to claim(s) 3, Boon et al. (4,194,859) lack(s) a blaster.  Marchesiniet al. (2012/0301230) teach(es) a blaster cleaning a filter in a  pneumatic conveyor receiver.  Please see, inter alia, claim(s) 9 of Marchesiniet al. (2012/0301230).  
	With regard to claim(s) 6, Boon et al. (4,194,859) lack(s) a convex, triangular cross-section receiver.  Marchesiniet al. (2012/0301230) teach(es) a convex, triangular cross-section receiver; 13B & 14A.  
	With regard to claim(s) 7, Boon et al. (4,194,859) lack(s) a chamber longer than high or wide.  Marchesiniet al. (2012/0301230) teach(es) a chamber longer than high or wide; 14, figure(s) 1.  Further, a change in size is generally recognized a being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Finally, it has been held that a change in the shape of a prior art device involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to claim(s) 10, Boon et al. (4,194,859) disclose(s) a wire filter.  Boon et al. (4,194,859) lack(s) a cloth filter.  It has generally been recognized that choosing from a finite number of identified, predictable solutions, (such as the few choices commonly available in filter media, cloth, mesh, etc.), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
It would have been obvious to modify Boon et al. (4,194,859) to provide a blaster, et al., in order to either increase efficiency or accommodate practical considerations as taught by Marchesiniet al. (2012/0301230).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached Monday-Thursday; 8AM-6:30PMMonday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are 703-305-7687 for regular communications and 703-308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-1134.


/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651